Exhibit 10.2

UNISYS CORPORATION

2010 Long-Term Incentive and Equity Compensation Plan

Performance Cash Award Agreement

 

In order for the Award provided hereunder to become effective, this Agreement
must be accepted electronically by Participant within sixty (60) days of
receipt. In the event that this Agreement is not accepted electronically by
Participant within this time period, Participant shall be deemed to have
rejected the Award.

1. Subject to all provisions hereof and to all of the terms and conditions of
the Unisys Corporation 2010 Long-Term Incentive and Equity Compensation Plan
(the “Plan”), incorporated by this reference herein, Unisys Corporation, a
Delaware corporation (the “Company”), hereby grants to the participant named
below (“Participant”) a performance cash award (the “Award”) in accordance with
Section 10 of the Plan. Each Award represents an obligation of the Company to
make a cash payment to Participant on (i) the applicable vesting date or
(ii) such earlier date as payment may be due under this agreement (together with
Appendix A, and any applicable country-specific terms and provisions set forth
in the addendum and the attachments to the addendum (collectively, the
“Addendum”), the “Agreement”), for each Award that vests on such date, provided
that the conditions precedent to such payment have been satisfied and provided
that no Termination of Employment has occurred prior to the respective vesting
date. The Award is payable in cash in USD into a brokerage account set up for
Participant in the United States.

 

Participant:

   FULL NAME

Target Payment:

   TARGET VALUE

Date of Grant:

   DATE OF GRANT

Vesting Schedule:

   The Vesting Schedule is set forth in Appendix A to this Agreement.

Capitalized terms used and not defined herein shall have the respective meanings
assigned to such terms in the Plan. The terms of the Award are as follows:

2. Every notice relating to this Agreement shall be in writing and shall be
effective when received or with date of posting if by registered mail with
return receipt requested, postage prepaid. Notwithstanding Section 18(f) of the
Plan, all notices to the Company shall be addressed to Unisys Equity
Administration, Unisys Corporation, 801 Lakeview Drive, Suite 100, Blue Bell,
Pennsylvania 19422, United States of America. Notices to Participant shall be
addressed to his or her last designated address on the Company’s records. Either
party, by notice to the other, may designate a different address to which
notices shall be sent. Any notice by the Company to Participant at his or her
last designated address shall be effective to bind Participant and any other
person who acquires rights or a claim thereto under this Agreement.

3. Participant’s right to any payment under this Award may not be assigned,
transferred (other than by will or the laws of descent and distribution),
pledged or sold.

4. Except as otherwise provided under the terms of the Plan or this Agreement,
all Awards granted under this Agreement that have not vested will be forfeited
and all rights of Participant with respect to such Awards will terminate without
any payment by the Company upon Termination of Employment by Participant or by
the Company or, if Participant is not employed by the Company, Participant’s
employer (the “Employer”) prior to the applicable vesting date for such Awards,
as set forth in Appendix A (the “Vesting Date”).

 

1



--------------------------------------------------------------------------------

For purposes of this Award, Termination of Employment (for any reason whatsoever
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where Participant is employed or providing services to the
Company, the Employer or any other Subsidiary or Affiliate or the terms of
Participant’s employment or service contract, if any) is deemed to occur
effective as of the date that Participant is no longer actively employed or
providing services to the Company, the Employer or any other Subsidiary or
Affiliate and will not be extended by any notice period (e.g., Participant’s
period of service with the Company, the Employer or any other Subsidiary or
Affiliate would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is employed or providing services to the Company,
the Employer or any other Subsidiary or Affiliate or the terms of Participant’s
employment or service contract, if any). The Company shall have the sole
discretion to determine when Participant is no longer actively employed or
providing services to the Company, the Employer or any other Subsidiary or
Affiliate for purposes of the Award (including whether Participant may still be
considered to be providing such services while on a leave of absence).

5. In the event of Participant’s Termination of Employment within two years
following the date of a Change in Control either (i) involuntarily by the
Company or the Employer, as applicable, other than for Cause, or (ii) for Good
Reason, any portion of the Award that is unvested and outstanding as of the date
of Participant’s Termination of Employment will become vested in accordance with
the rules under Section 11(a)(4) of the Plan.

Notwithstanding the foregoing, if the Committee determines in its sole
discretion that the Awards constitute nonqualified deferred compensation under
Section 409A of the Code, then, if Participant is a “specified employee” within
the meaning of Section 409A of the Code, Participant’s entitlement to vesting
with respect to the Award shall be as provided in this paragraph 5, but payment
of the Award shall be made on the first day of the seventh month following
Participant’s Termination of Employment. For purposes of this paragraph 5, if
the Committee determines in its sole discretion that the Awards are nonqualified
deferred compensation under Section 409A of the Code, Termination of Employment
shall be limited to those circumstances that constitute a “separation from
service” within the meaning of Section 409A of the Code. This paragraph 5 will
not be applicable to the Award if the Change in Control results from
Participant’s beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of Stock or Voting Securities.

6. Each payment that may become due hereunder shall be made only in cash. Except
as otherwise provided in paragraph 5, such payment will be made to Participant
as soon as practicable after the relevant Vesting Date but in any event within
the period ending two and one-half months following the earlier of the end of
the taxable year of the Company or the taxable year of Participant which, in
each case, includes the Vesting Date.

7. Any dispute or disagreement arising under or as a result of this Agreement,
shall be determined by the Committee (or, as to the provisions contained in
paragraph 8 hereof, by the Company), or its designee, in its sole discretion and
any such determination and interpretation or other action taken by said
Committee (or, as to the provisions contained in paragraph 8 hereof, by the
Company), or its designee, pursuant to the provisions of the Plan shall be
binding and conclusive for all purposes whatsoever.

 

2



--------------------------------------------------------------------------------

8. The greatest assets of Unisys* are its employees, technology and customers.
In recognition of the increased risk of unfairly losing any of these assets to
its competitors, Unisys has adopted the following policy. By accepting this
Award, Participant agrees that:

a. During employment and for twelve months after leaving Unisys, Participant
will not: (a) directly or indirectly solicit or attempt to influence any
employee of Unisys to terminate his or her employment with Unisys, except as
directed by Unisys; (b) directly or indirectly solicit or divert to any
competing business any customer or prospective customer to which Participant was
assigned at any time during the eighteen months prior to leaving Unisys; or
(c) perform services for any Unisys customer or prospective customer, of the
type Participant provided while employed by Unisys for any Unisys customer or
prospective customer for which Participant worked at any time during the
eighteen months prior to leaving Unisys.

b. Participant previously signed the Unisys Employee Proprietary Information,
Invention and Non-Competition Agreement in which he or she agreed not to
disclose, transfer, retain or copy any confidential or proprietary information
during or after the term of Participant’s employment, and Participant
acknowledges his or her continuing obligations under that agreement. Participant
shall be bound by the terms of the Employee Proprietary Information, Invention
and Non-Competition Agreement and the restrictions set out in this paragraph 8
of this Agreement vis-à-vis the Company or the Employer, as applicable, and all
restrictions and limitations set out in these agreements are in addition to and
not in substitution of any other restrictive covenants (similar or otherwise)
that Participant might be bound by vis-à-vis the Company or the Employer, as
applicable, by virtue of his or her contract of employment or other agreements
executed between Participant and the Company or the Employer, as applicable,
which restrictive covenants shall remain in full force and continue to apply,
notwithstanding any provisions to the contrary in this Agreement and/or the
Employee Proprietary Information, Invention and Non-Competition Agreement.

c. Participant agrees that Unisys shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, in the event
of a breach of any of the covenants contained in this paragraph 8.

d. Participant agrees that Unisys may assign the right to enforce the
non-solicitation and non-competition obligations of Participant described in
paragraph 8(a) to its successors and assigns without any further consent from
Participant.

e. The provisions contained in this paragraph 8 shall survive after
Participant’s Termination of Employment and may not be modified or amended
except by a writing executed by Participant and the Chairman of the Board of the
Company.

9. In accepting the Award, Participant acknowledges, understands and agrees
that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Board at any time, to the extent permitted by the Plan; (ii) the grant of
the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards, or benefits in lieu of awards even if
awards have been granted in the past; (iii) all decisions with respect to future
awards, if any, will be at the sole discretion of the Committee or its designee;
(iv) the grant of the Award and Participant’s participation in the Plan shall
not create a right to employment with the Company, the Employer or any other
Subsidiary or Affiliate, and shall not interfere with the ability of the
Company, the Employer or any other Subsidiary or Affiliate, as applicable, to
terminate Participant’s employment or service relationship (if any) at any time;
(v) Participant’s participation in the Plan is voluntary; (vi) the Award and any
payment made pursuant to the Award are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company, the Employer or any other Subsidiary or Affiliate, and is outside the
scope of Participant’s employment or service contract, if any; (vii) the Award
and any payment made pursuant to the Award are not intended to replace any
pension rights or compensation; (viii) the Award and any payment made pursuant
to the Award not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar
payments; (ix) unless otherwise agreed with the Company, the Award and any
payment made pursuant to the Award are not granted as consideration for, or in
connection with, the service Participant may provide as a director of any
Subsidiary or Affiliate; (x) the Award and Participant’s participation in the
Plan will not be interpreted to form an

 

*  For purposes of this paragraph 8, the term “Unisys” shall include the Company
and all of its Subsidiaries and Affiliates.

 

3



--------------------------------------------------------------------------------

employment or service contract or relationship with the Company, the Employer or
any other Subsidiary or Affiliate; (xi) no claim or entitlement to compensation
or damages shall arise from forfeiture of the Award resulting from Participant’s
Termination of Employment (for any reason whatsoever and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Participant is employed or providing services to the Company, the Employer or
any other Subsidiary or Affiliate or the terms of Participant’s employment or
service contract, if any), and in consideration of the Award to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against the Company, the Employer or any other Subsidiary or
Affiliate, waives his or her ability, if any, to bring any such claim, and
releases the Employer, the Company and any other Subsidiary or Affiliate from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan,
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claims; (xii) the Award and the benefits under the Plan, if
any, will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability involving the Company and unless otherwise
provided in the Plan or by the Company in its sole discretion, the Award and the
benefits evidenced by this Agreement do not create any entitlement to have the
Award or any such benefits transferred to, or assumed by, another company or be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Company; (xiii) if Participant is
employed or providing services outside the United States of America, neither the
Company, the Employer nor any other Subsidiary or Affiliate shall be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of the Award or of any
amounts due to Participant pursuant to the Award; and (xv) in the event the
Company is required to prepare an accounting restatement, the Award may be
subject to forfeiture or recoupment, to the extent required from time to time by
applicable law or by a policy adopted by the Company, but provided such
forfeiture or recoupment is permitted under applicable law.

10. Participant acknowledges that neither the Company nor the Employer (or any
other Subsidiary or Affiliate) is providing any tax, legal or financial advice,
nor is the Company or the Employer (or any other Subsidiary or Affiliate) making
any recommendations regarding Participant’s participation in the Plan.
Participant should consult with his or her own personal tax, legal and financial
advisors regarding Participant’s participation in the Plan before taking any
action related to the Plan.

11. Regardless of any action the Company or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to Participant’s
participation in the Plan and legally applicable to him or her (“Tax-Related
Items”), Participant acknowledges that the ultimate liability for all
Tax-Related Items is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including, but not limited to, the grant, vesting or
payment of the Award; and (b) do not commit to and are under no obligation to
structure the terms of the Award or any aspect of the Award to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to tax in more than
one jurisdiction, Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their sole discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by means of one or a combination of the
following: (1) withholding from the cash payment due to Participant upon vesting
of the Award, or (2) withholding from Participant’s wages or other cash
compensation paid to Participant by the Company and/or the Employer.

 

4



--------------------------------------------------------------------------------

The Company may withhold or account for Tax-Related Items by considering any
applicable withholding rates, including maximum applicable rates, in which case
Participant will receive a refund of any over-withheld amount in cash. If
Participant does not receive a refund of any over-withheld amount, Participant
may seek a refund from the local tax authorities.

Finally, within ninety (90) days of any tax liability arising, Participant shall
pay to the Company and/or the Employer any amount of Tax-Related Items that the
Company and/or the Employer may be required to withhold or account for as a
result of Participant’s participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to make a payment
pursuant to the Award if Participant fails to comply with his or her obligations
in connection with the Tax-Related Items.

12. Participant hereby explicitly and unambiguously consents and agrees to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Company, the Employer or any other Subsidiary
or Affiliate for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, the Employer or any
other Subsidiary or Affiliate, and details of all awards granted, canceled,
vested, unvested or outstanding in Participant’s favor (“Personal Data”), for
the exclusive purpose of implementing, administering and managing the Plan.
Participant understands that Personal Data may be transferred to Fidelity Stock
Plan Services, LLC or any other third parties assisting (presently or in the
future) in the implementation, administration and management of the Plan.
Participant understands that these recipients may be located in the United
States of America or elsewhere, and that the recipient’s country (e.g., the
United States of America) may have different data privacy laws and protections
than Participant’s country. Participant understands that he or she may request a
list with the names and addresses of any potential recipients of Personal Data
by contacting Participant’s local human resources representative. Participant
authorizes the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Personal Data,
in electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan, including any requisite
transfer of such Personal Data as may be required to a broker or other third
party. Participant understands that Personal Data will be held only as long as
is necessary to implement, administer and manage Participant’s participation in
the Plan. Participant understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service with the
Employer will not be affected; the only consequence of refusing or withdrawing
Participant’s consent is that the Company would not be able to grant Participant
awards or administer or maintain such awards. Therefore, Participant understands
that refusal or withdrawal of consent may affect Participant’s ability to
realize benefits from the Award or otherwise participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

13. If one or more of the provisions of this Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provision shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed so as to foster
the intent of this Agreement and the Plan.

 

5



--------------------------------------------------------------------------------

14. If Participant has received this Agreement or any other document related to
the Award and/or the Plan translated into a language other than English and if
the meaning of the translated version is different than the English version, the
English version will control.

15. Subject to paragraph 2 above, the Company may, in its sole discretion,
decide to deliver or receive any documents related to Participant’s current and
future participation in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

16. This Agreement is intended to comply with the short-term deferral rule set
forth in regulations under Section 409A of the Code to avoid application of
Section 409A of the Code to the Award; however, to the extent it is subsequently
determined that the Award is deemed to be non-qualified deferred compensation
subject to Section 409A of the Code, the Agreement is intended to comply in form
and operation with Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply. The Committee reserves the right, to the extent the
Committee deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that the Award is
exempt from, or complies with, Section 409A of the Code, provided, however, that
the Company makes no representation that this Agreement will be exempt from, or
comply with, Section 409A of the Code and shall have no liability to Participant
or any other party if a payment under this Agreement that is intended to be
exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Company with respect thereto.

17. The Award shall be subject to any special terms and provisions as set forth
in the Addendum for Participant’s country, if any. Moreover, if Participant
relocates to another country during the life of the Award, the special terms and
conditions for such country will apply to Participant to the extent the Company
determines in its sole discretion that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.

18. This Agreement has been made in and shall be construed under and in
accordance with the laws of the Commonwealth of Pennsylvania in the United
States of America, without regard to the conflict of laws provisions, as
provided in the Plan.

For purposes of any dispute, action or other proceeding that arises under or
relates to this Award or this Agreement, the parties (including Participant’s
Beneficiary) hereby submit to and consent to the exclusive jurisdiction of the
Commonwealth of Pennsylvania in the United States of America, and agree that
such litigation shall be conducted only in the courts of Montgomery County in
the Commonwealth of Pennsylvania in the United States of America, or the federal
courts of the United States of America for the Eastern District of Pennsylvania,
where this Award is made and/or to be performed, and no other courts.

The Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Award and/or on any payment made pursuant to
the Award, to the extent the Company determines in its sole discretion that it
is necessary or advisable (including, but not limited to, legal or
administrative reasons), and to require Participant to sign and/or accept
electronically, at the sole discretion of the Company, any additional agreements
or undertakings that may be necessary to accomplish the foregoing as determined
by the Company in its sole discretion.

 

6



--------------------------------------------------------------------------------

19. Participant acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by Participant or
any other participant.

20. Participant acknowledges that, depending on Participant’s country,
Participant may be subject to certain foreign asset and/or account reporting
requirements which may affect his or her ability to acquire or hold a payment
received under the Plan in a brokerage or bank account outside Participant’s
country. Participant may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. Participant
acknowledges that it is his or her responsibility to be compliant with such
regulations, and Participant should speak to his or her personal advisor on this
matter.

21. To the extent applicable, all references to Participant shall include
Participant’s Beneficiary in the case of Participant’s death during or after
Participant’s Termination of Employment.

 

UNISYS CORPORATION Peter A. Altabef President and Chief Executive Officer

 

7



--------------------------------------------------------------------------------

ONLINE ACCEPTANCE ACKNOWLEDGMENT:  

I hereby accept my Performance Cash Award (“Award”) granted to me in accordance
with and subject to the terms of this agreement (together with Appendix A and
any applicable country-specific terms and provisions set forth in the addendum
and any attachments to the addendum (collectively, the “Addendum”), the
“Agreement”) and the terms and restrictions of the Unisys Corporation 2010
Long-Term Incentive and Equity Compensation Plan. I acknowledge that I have read
and understand the terms of this Agreement, and that I am familiar with and
understand the terms of the Unisys Corporation 2010 Long-Term Incentive and
Equity Compensation Plan, and that I agree to be bound thereby and by the
actions of the Compensation Committee and of the Board of Directors of Unisys
Corporation with respect thereto. I acknowledge that this Agreement and other
Award materials were delivered or made available to me electronically and I
hereby consent to the delivery of my Award materials, and any future materials
relating to my Award, in such form. I also acknowledge that I am accepting my
Award electronically and that such acceptance has the same force and effect as
if I had signed and returned to Unisys Corporation a hard copy of the Agreement
noting that I had accepted the Award. I acknowledge that I have been encouraged
to discuss this matter with my financial, legal and tax advisors and that this
acceptance is made knowingly.

 

OR

 

ONLINE REJECTION ACKNOWLEDGMENT:  

I hereby reject my Performance Cash Award (“Award”) granted to me in accordance
with and subject to the terms of this agreement (together with Appendix A and
any applicable country-specific terms and provisions set forth in the addendum
and any attachments to the addendum (collectively, the “Addendum”), the
“Agreement”) and the terms and restrictions of the Unisys Corporation 2010
Long-Term Incentive and Equity Compensation Plan. I acknowledge that I have read
and understand the terms of this Agreement, and that I am familiar with and
understand the terms of the Unisys Corporation 2010 Long-Term Incentive and
Equity Compensation Plan. I acknowledge that this Agreement and other Award
materials were delivered or made available to me electronically and I hereby
consent to the delivery of my Award materials, and any future materials relating
to my Award, in such form. I also acknowledge that I am rejecting my Award
electronically and that such rejection has the same force and effect as if I had
signed and returned to Unisys Corporation a hard copy of the Agreement noting
that I had rejected the Award. I acknowledge that I have been encouraged to
discuss this matter with my financial, legal and tax advisors and that this
rejection is made knowingly. I further acknowledge that by rejecting the Award,
I will not be entitled to any payment or benefit in lieu of the Award.

 

 

8



--------------------------------------------------------------------------------

APPENDIX A

UNISYS CORPORATION

The Unisys Corporation 2010 Long-Term Incentive and Equity Compensation Plan

Performance Cash Award Agreement

Performance Cash Awards will vest and be payable in cash only if financial
performance goals for [YEAR(S)] established by the Compensation Committee of the
Board of Directors of the Company (“Performance Goals”) are achieved.
Performance Goals1 consist of [METRIC]. [One third of the target dollar value is
based on performance in [YEARS], respectively]*. Threshold, target and maximum
performance levels have been set for each goal. The Performance Cash Award will
be earned and converted into dollar values at rates ranging from 50% of target
(if performance is at threshold level) to 100% of target (if performance is at
target level) to 200% of target (if performance is at or above maximum level)
and vest as indicated below. If the Company’s performance with respect to a
metric is below the threshold level, no Performance Cash Award will be earned in
respect of that performance measure. See the table below.

The targets listed below are Company Confidential and information regarding
actual performance against these targets may be deemed as material non-public
information as defined in the Company’s Insider Trading Policy.

 

 

*  INSERT IF PERFORMANCE GOALS ARE MEASURED OVER THREE-YEAR PERIOD

 

9



--------------------------------------------------------------------------------

YEAR Performance Cash Award Vesting Schedule

 

Performance

Basis

  

Proportion of

Total Dollar

Target

  

Vesting and

Payout

Dates2

  

Performance

Level

  

Vesting Metric:

  

Conversion Rate

Applied to Target

Dollar Value3

YEAR

   1/3 of the target dollar value    Vest based on YEAR performance on the first
anniversary of grant    Threshold       50% of YEAR targeted dollar value      
   Target       100% of YEAR targeted dollar value          Maximum       200%
of YEAR targeted dollar value

YEAR

   1/3 of the target dollar value    Vest based on YEAR performance on the
second anniversary of grant    Threshold       50% of YEAR targeted dollar value
         Target       100% of YEAR targeted dollar value          Maximum      
200% of YEAR targeted dollar value

YEAR

   1/3 of the target dollar value    Vest based on YEAR performance on the third
anniversary of grant    Threshold       50% of YEAR targeted dollar value      
   Target       100% of YEAR targeted dollar value          Maximum       200%
of YEAR targeted dollar value

 

1  The Performance Goals do not and are not intended to meet the requirements of
Section 162(m) of the Internal Revenue Code of 1986, as amended.

2  Vesting based on performance on the anniversary of grant or the date the
Committee has certified achievement of performance goals, if later.

3  Performance Cash Awards at Performance Goal levels between threshold and
target and between target and maximum will be interpolated on a straight-line
basis.

 

10



--------------------------------------------------------------------------------

UNISYS CORPORATION

2010 Long-Term Incentive and Equity Compensation Plan (the “Plan”)

Addendum to the

Performance Cash Award Agreement

Certain capitalized terms used but not defined in this addendum and the
attachments to the addendum (collectively, the “Addendum”) have the meanings set
forth in the Plan and/or Participant’s relevant Performance Cash Award Agreement
(together with Appendix A and the Addendum, the “Agreement”).

Terms and Conditions

This Addendum includes additional terms and conditions that govern the
performance cash award (the “Award”) granted to Participant under the Plan if
Participant resides and/or works in one of the countries listed below.

If Participant is a citizen or resident of a country other than the one in which
he or she is currently residing and/or working, transfers employment and/or
residency after the date of grant, or is considered a resident of another
country for local law purposes, the Company shall, in its sole discretion,
determine to what extent the terms and conditions included herein will apply to
Participant.

Notifications

This Addendum also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of March 2016.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information in this
Addendum as the only source of information relating to the consequences of
Participant’s participation in the Plan (e.g., because the information may be
out of date at the time that the Award vests and a payment is made pursuant to
the Award).

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result. Accordingly, Participant
should seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation before taking any
action.

Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently residing and/or working, transfers employment
and/or residency after the date of grant, or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable in the same manner to Participant.

UNITED KINGDOM

Terms and Conditions

Tax Acknowledgment

This section supplements paragraph 11 of the Agreement.

 

11



--------------------------------------------------------------------------------

If payment or withholding of income tax due is not made within ninety (90) days
after the end of the tax year in which the income tax liability arises, or such
other period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the amount of any uncollected income tax
shall constitute a loan owed by Participant to the Employer, effective as of the
Due Date. Participant agrees that the loan will bear interest at the
then-current official rate of Her Majesty’s Revenue & Customs (“HMRC”), it shall
be immediately due and repayable, and the Company or the Employer may recover it
at any time thereafter by any of the means referred to in this paragraph 11 of
the Agreement. Notwithstanding the foregoing, if Participant is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities Exchange Act of 1934, as amended), he or she shall not be
eligible for a loan from the Company to cover the income tax liability. In the
event that Participant is a director or executive officer and the income tax is
not collected from or paid by him or her by the Due Date, the amount of any
uncollected income tax may constitute a benefit to Participant on which
additional income tax and national insurance contributions (“NICs”) may be
payable. Participant will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment
regime, and for reimbursing the Company or the Employer (as applicable) for the
value of any NICs due on this additional benefit, which the Company and/or the
Employer may recover from Participant by any of the means set forth in this
paragraph 11 of the Agreement.

 

12